PER CURIAM:
The Gadsden Police Department denied Michael Frazier’s application for employment. Frazier then sued the City of Gadsden alleging race discrimination under Title VII and 42 U.S.C. § 1981. The case *980proceeded to trial, a jury found in Frazier’s favor, and the district court denied the City’s motion for judgment as a matter of law. This appeal followed.
The City raises several arguments on appeal, including (1) that the trial evidence was insufficient to support a finding of discrimination; (2) that dismissal is required because the City is not a proper defendant and because Frazier did not join the Civil Service Board, a necessary party; and (3) that the district court erred in awarding front pay. But after careful consideration of the record and the parties’ briefs, and having had the benefit of oral argument, we find no reversible error. Therefore, we affirm.
AFFIRMED.